     Case 1:18-cr-00179-JSR Document 270 Filed 04/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES,

             -v-                                              18 Cr. 179 (JSR)

 LOUIS PINA,

                   Defendant.


                                 ORDER

        Upon review of defendant’s motion, it is hereby:

       ORDERED that the Bureau of Prisons release to Defendant’s counsel, Grainne E.

O’Neill, Esq. within five business days of this Order:

       (1)       Defendant’s complete medical records from the time Louis Pina, #

#86279-054 entered into the custody of the Bureau of Prisons to the present, and

       (2)       Any documents or other records relating to the Bureau of Prisons’

designation of Louis Pina #86279-054 as “high risk” or “vulnerable” in regard to the

ongoing COVID-19 pandemic.



                                                     SO ORDERED:



                                                     _______________________
                                                     Jed S. Rakoff
                                                     United States District Judge

Dated: New York, New York

April 24, 2020
